DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 09/21/2022 is considered and signed IDS form is attached.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 2 and 6 recite “1.1 to 2 weight percent of the at least one non-onium acrylate functional silicone polyether”. There is no support for this limitation in the specification.
Claims 3 and 7 recite “1.1 to 1.95 weight percent of the at least one non-onium acrylate functional silicone polyether”. There is no support for this limitation in the specification.
Claims 4 and 8 recite “1.1 to 2.0 weight percent of the at least one non-onium acrylate functional silicone polyether”. There is no support for this limitation in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita et al. (JP2009173925A cited in IDS) in view of Chang et al. (US 2006/0067638 A1 cited in IDS) and Pokorny et al. (WO 2009/029438 A1 cited in IDS). It is noted that the disclosure of Yamashita et al. is based on a machine translation of the reference which is included in this action.

Regarding claims 1-8, Yamashita et al. disclose a coating that is the cured product on at least a part of one side of substrate such as transparent substrates that can be a film, i.e. optical layer (see claim 8, paragraphs 0058-0061). Further, Yamashita et al. disclose a plastic optical component such as a flat panel display, touch panel etc. (i.e. optical device) comprising the cured product (see claim 9 and paragraph 0082). The cured product can be a lens sheet comprising the coating and transparent substrate (see paragraph 0060). The coating has antistatic property, i.e. the coating is antistatic layer (see Abstract). Accordingly, the plastic optical component comprising the coating on the transparent substrate, reads on the optical device comprising the antistatic layer on the optical layer. Given that the antistatic layer (coating) is formed on the optical layer (substrate), the antistatic layer reads on an outer layer.
Yamashita et al. disclose the coating is obtained from the cured product of a composition comprising 5 to 80 wt% ionic liquid salt A having ethylenically unsaturated group having melting point below room temperature (see claim 3, paragraph 0006). The ionic liquid salt is meth(acryl)functional quaternary ammonium salt containing tris(trifluoromethylsulfonyl)methane, i.e. -C(SO2CF3)3 as anion (see paragraphs 0009, 0013). The cation can comprise alkyl group attached to nitrogen (see paragraph 0011, last line). Further, Yamashita et al. disclose 0.01 to 2 wt% of meth(acrylate) silicone oil as leveling agent, i.e. non-onium acrylate functional silicone (see paragraph 0042).
Yamashita et al. do not disclose non-onium meth (acrylate) silicone polyether as leveling agent. Yamashita et al. do not disclose the optical layer is selected from the group consisting of reflective polarizers, brightness enhancement films, and diffuse reflecting polarizing films. 
Chang et al. disclose leveling agent imparts good surface slip characteristics to the resin, wherein the leveling agent can be TEGO RAD 2500 (see paragraphs 0043-0045). As evidenced Pokorny et al., TEGO RAD 2500 is acrylate functional silicone polyether having a polydimethylsiloxane (PDMS) backbone and an alkoxy side chain with a terminal (meth)acrylate group, i.e. non-onium acrylate functional silicone polyether (see structure on page 11 of Pokorony et al.).
In light of motivation for using TEGO RAD 2500 leveling agent disclosed by Chang et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use TEGO RAD 2500 as the leveling agent in Yamashita et al., in order to improve surface slip characteristics, and thereby arrive at the claimed invention and thereby arrive at the claimed invention.
Yamashita et al. in view of Chang et al. disclose optical device such as a flat panel display, touch panel as set forth above. Yamashita et al. in view of Chang et al. do not disclose the optical layer is selected from, the group consisting of reflective polarizers, brightness enhancement films, and diffuse reflecting polarizing films.
As indicated by Pokorny et al., it is well known that the optical display, i.e. an optical device (see e.g. claim 9, page 27) can include a light-transmissive films (i.e. transparent films (see e.g. Abstract, claim 7, page 27), such as brightness enhancing films (see e.g. lines 3-7, page 19).
Therefore, as taught by Pokorny et al., it would have been obvious to one of the ordinary skills in the art to use brightness enhancing films as the optical layer in Yamashita et al. in view of Chang et al. in order to enhance brightness of the optical article, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787